United States Natural Gas Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (95,797,160) Unrealized Gain (Loss) on Market Value of Futures 10,464,670 Interest Income 136,597 ETF Transaction Fees 30,000 Total Income (Loss) $ (85,165,893) Expenses Investment Advisory Fee $ 338,445 Brokerage Commissions 141,625 Tax Reporting Fees 76,075 NYMEX License Fee 13,927 Audit Fees 13,589 SEC & FINRA Registration Expense 12,592 Non-interested Directors' Fees and Expenses 5,541 Legal Fees 1,742 Prepaid Insurance Expense 558 Total Expenses $ 604,094 Net Gain (Loss) $ (85,769,987) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/09 $ 671,733,321 Additions (16,600,000 Units) 262,771,256 Withdrawals (1,700,000 Units) (29,373,373) Net Gain (Loss) (85,769,987) Net Asset Value End of Period $ 819,361,217 Net Asset Value Per Unit (53,800,000 Units) $ 15.23 To the Limited Partners of United States Natural Gas Fund,
